On November 14, 1996, it was the judgment of this Court that the defendant is guilty of Driving under the influence of alcohol, 13 th offense, a felony. Wherefore, it is the sentence of the Court that the defendant be committed to the Department of Corrections for a period of ten (10) years, for appropriate placement by that agency. The defendant will be required to complete Intensive Chemical Dependency Treatment, Criminal Thinking Errors and Anger Management programs at Montana State Prison before being eligible for parole. Should the defendant be placed on probation and/or granted parole, he must comply with conditions as stated in the November 14, 1996 judgment. The defendant shall be given credit for one hundred fifty-five (155) days for time served in the Flathead County Detention Center pending final disposition in this matter.
On May 8,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petition shall be dismissed without prejudice.
Done in open Court this 8th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Alternate Member, Hon. Robert Boyd.